Citation Nr: 1810311	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-06 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as bronchitis.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2005 to February 2006.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

On February 2, 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board remanded this appeal for further development in February 2016, November 2016, and most recently in July 2017.  At the time of the November 2016 remand, there were three other issues on appeal: service connection for a left shoulder disability and for additional claimed disabilities of the bilateral knees and bilateral ankles.  In January 2017, the Agency of Original Jurisdiction (AOJ) issued a new rating decision granting the other claims.  The other issues having been resolved in her favor, only the respiratory disorder claim remains part of the Veteran's appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

While the Board regrets the need for further delay, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service-connected disability compensation for a chronic respiratory disorder, claimed as bronchitis.  She has suggested that she has a current disability of this kind, which initially began during active duty service.  Service treatment records, dated February 2006, reflect an in-service diagnosis of bronchitis.  But according to VA examination reports obtained by the RO in November 2010, November 2016, and January 2017, the Veteran did not have a current respiratory disability at the time she was examined. 

In her hearing testimony, the Veteran described her bronchitis as intermittent, rather than constant.  The presence of a disability at the time of the filing of a claim or during its pendency is enough to meet the current disability requirement, even if the disability resolves before the Board's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, the Board asked the AOJ to attempt to arrange an examination during a time when the Veteran's respiratory symptoms were active.  In July 2017, after finding that earlier examination reports were incomplete or inadequate, the Board ordered the AOJ to contact the Veteran and ask her to provide an estimated time period when she experiences flare-ups or when her claimed respiratory disorder is in an "active" stage.  Whether or not the Veteran responded to these inquiries, the Board instructed the AOJ to schedule her for a new respiratory conditions examination.

The AOJ mailed the Veteran a letter, dated July 25, 2017, shortly after the Board issued its remand.  The letter was addressed to the Veteran using the mailing address she had provide in her most recent prior correspondence to VA.  The Board had also mailed a copy of its July 2017 remand to the same address.

The Veteran did not respond to the AOJ's letter.  She also apparently failed to respond to the AOJ's efforts to arrange the requested respiratory examination.  On September 8, 2017, the AOJ cancelled the examination request noting that the "Veteran failed to RSVP" to the attempts to schedule the examination.  

Less than one week later, the AOJ added a VA Form 27-0820 ("Report of General Information") to the claims file.  This form describes a telephone conversation between the Veteran and an employee of the AOJ about the arrangements for the previously ordered examination: "Veteran received a request from VA to attend a C&P exam for respiratory issues.  However, it appears that she already attended an exam on 1/11/2017 (titled VA Examination post-remand bronchitis opinion in VBMS).  Please use this evidence if possible and cancel any C&P exam requests that are unnecessary.  Please contact the Veteran if she actually does need to attend a new exam."  Significantly, the form indicates that the Veteran provided a new mailing address to the AOJ employee, which differs from the address used to mail the Board's July 2017 remand and the AOJ's post-remand development letter.  

The claims file also includes recent VA medical treatment records.  Several notes describe the Veteran as having "relocated" her medical care from the VA Medical Center in Bay Pines, Florida to a different VA facility in Gainesville, Florida.  According to a June 2017 VA case manager note, she moved in May 2017.

Because she moved in May 2017, it is likely that the Board's July 2017 remand and the AOJ's post-remand development letter (both mailed to her old address) did not reach the Veteran.  In this context, her remarks to the AOJ employee in September 2017 reflect a potential misunderstanding of the reasons for the examination request.  If she had not received the remand or the letter, as seems likely, her remarks may reasonably be construed as expressing her concern that the request for yet another examination, so soon after previous one, might have been an administrative error.  There is no indication that the AOJ employee tried to explain to her the Board's goal - which would have been apparent to someone who read the remand or the letter - of scheduling an examination for a time when her allegedly intermittent respiratory distress was active.  In her remarks to the employee, the Veteran's reluctance to cooperate in the scheduling of a new examination was highly equivocal.  Perhaps most significantly, the Veteran asked the AOJ to contact her again "if she actually does need to attend a new exam."  

It is not clear whether the AOJ attempted to contact the Veteran after September 2017.  But having received the Veteran's equivocal statements together with notice that she had recently moved to a new address, the Board finds that, instead of issuing a new supplemental statement of the case (SSOC) denying the claim, the more reasonable course of action would have been to mail copies of the remand and the letter to the Veteran's new address, and then attempt to clarify her equivocal statements about her willingness to appear for a new examination.  

It unclear whether the Veteran knowingly failed to avail herself of the opportunity to participate in the development requested by the Board's July 2017 remand.  To protect her right to that opportunity, the Board must remand the case again.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After confirming the Veteran's current address, ask her to provide an estimated time period when she experiences flare-ups or an "active stage" of her claimed respiratory disorder.  When soliciting this information from the Veteran, please confirm her current preferred mailing address before proceeding with further development.  The AOJ is advised that, according to a July 2017 VA medical record, having moved away from the Bay Pines VAMC in May 2017, the Veteran plans to move again in April 2018.  Then make all reasonable efforts to schedule the Veteran for a new respiratory conditions examination during a flare-up or "active stage" of her claimed bronchitis.

2. After completing the development described above, to the extent possible, and even if the Veteran fails to respond to the letter described in section 1 of these instructions, schedule the Veteran for a new respiratory conditions examination.  All indicated evaluations, studies, and tests, to include a pulmonary function test, deemed necessary should be accomplished and all findings reported in detail.

After examining the Veteran and reviewing the available medical records, the examiner should indicate whether it is at least as likely as not (50 percent or more probability) that the Veteran has a current respiratory disability, to include bronchitis.  For the purpose of this claim, the examiner is advised that a current disability is any disability which existed when the Veteran filed her claim (October 2009) or which existed at any time during the pendency of the claim. If the examiner determines that the 2009 episodes of respiratory distress described in the January 2017 examiner's report do not meet the definition of a respiratory disability, he or she should explain the reasons for that conclusion.

If the examiner indicates that the Veteran has any respiratory disorder or that she had a respiratory disorder during the pendency of the claim, the examiner should further indicate whether it is at least as likely as not (50 percent or more probability) that the identified respiratory disorder had its onset during active duty service or is otherwise related to service.

The examiner's report should consider and discuss the Veteran's February 2006 diagnosis of bronchitis in service and the Veteran's statements about an increase in the frequency of her bouts of bronchitis after her exposure to a "gas chamber" during basic training.

A complete rationale should be provided for all opinions.

3. The AOJ must ensure that all the requested medical opinion is in compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After undertaking any other development deemed appropriate,  readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





